Case: 09-20709     Document: 00511181763          Page: 1    Date Filed: 07/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 22, 2010
                                     No. 09-20709
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JAMES CAVAZOS,

                                                   Plaintiff-Appellant

v.


JP MORGAN CHASE BANK NATIONAL ASSOCIATION; BARRETT DAFFIN
FRAPPIER TURNER & ENGLE L.L.P.; EMC MORTGAGE CORPORATION;
MERS; SOUTHSTAR FUNDING LLC; MERSCORP INCORPORATED,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:09-CV-648


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        James Cavazos appeals the judgment dismissing, for lack of jurisdiction,
his mortgage fraud suit against the defendants. Cavazos’s initial brief failed to
attempt to demonstrate error in the district court’s determination that he was




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20709       Document: 00511181763 Page: 2             Date Filed: 07/22/2010
                                    No. 09-20709

without standing to sue.1 Cavazos’s failure to identify any error in the district
court’s analysis on this issue constitutes a failure to appeal that ruling. See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). As are other litigants, a pro se party is required to brief arguments in
order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Consequently, we deem Cavazos’s appeal to have been abandoned. His effort to
address standing in his reply brief comes too late, as we will not consider
arguments raised for the first time in a reply brief.2 United States v. Jackson,
426 F.3d 301, 304 n.2 (5th Cir. 2005)(“Arguments raised for the first time in a
reply brief, even by pro se litigants . . . are waived.”) Accordingly, the judgment
below is affirmed; the pending motion to strike Cavazos’s record excerpts is
denied as moot.
       AFFIRMED; MOTION TO STRIKE RECORD EXCERPTS DENIED AS
MOOT.




       1
         Cavazos contended only that a “Notice of International Commercial Claim in
Admiralty Administrative Remedy” he sent to the defendants around the time this case was
removed constitutes proof of his claimed ownership in the property due to “estoppel by
acquiescence.” To the extent that this constitutes a challenge to the district court’s standing
determination, it is frivolous.
       2
         In any event, Cavazos’s reply brief is wholly lacking in any legal citation, relying
instead on quoting Latin maxims which in no way address the specific reasoning of the district
court.

                                              2